Name: 68/417/Euratom: Council Decision of 20 December 1968 approving two amendments to the Statutes of the 'Kernkraftwerk Lingen GmbH' Joint Undertaking
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1968-12-23

 Avis juridique important|31968D041768/417/Euratom: Council Decision of 20 December 1968 approving two amendments to the Statutes of the 'Kernkraftwerk Lingen GmbH' Joint Undertaking Official Journal L 308 , 23/12/1968 P. 0020 - 0021 Danish special edition: Series I Chapter 1968(II) P. 0581 English special edition: Series I Chapter 1968(II) P. 0592 Spanish special edition: Chapter 12 Volume 1 P. 0129 Portuguese special edition Chapter 12 Volume 1 P. 0129 ++++ ( 1 ) OJ N 214 , 24 . 12 . 1964 , P . 3642/64 . ( 2 ) OJ N 225 , 31 . 12 . 1965 , P . 3305/65 . ( 3 ) OJ N 240 , 27 . 12 . 1966 , P . 4037/66 . ( 4 ) OJ N 140 , 4 . 7 . 1967 , P . 7 . COUNCIL DECISION OF 20 DECEMBER 1968 APPROVING TWO AMENDMENTS TO THE STATUTES OF THE " KERNKRAFTWERK LINGEN GMBH " JOINT UNDERTAKING ( 68/417/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 50 AND 47 THEREOF ; HAVING REGARD TO THE COUNCIL DECISION OF 12 DECEMBER 1964 ( 1 ) ON THE ESTABLISHMENT OF THE KERNKRAFTWERK LINGEN GMBH JOINT UNDERTAKING ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS THE COUNCIL IN ITS DECISIONS OF 31 DECEMBER 1965 ( 2 ) , 22 DECEMBER 1966 ( 3 ) , AND 27 JUNE 1967 ( 4 ) APPROVED AMENDMENTS TO THE STATUTES OF THE JOINT UNDERTAKING , INCREASING EACH TIME THE CAPITAL OF THE COMPANY ; WHEREAS THE GENERAL MEETING OF THE JOINT UNDERTAKING RESOLVED ON 10 MAY 1968 TO INCREASE THE CAPITAL OF THE COMPANY FURTHER AND TO AMEND ARTICLE 16 OF THE STATUTES BY ADDING A THIRD SUBPARAGRAPH ; WHEREAS THESE AMENDMENTS ARE IN ACCORDANCE WITH THE PLANNED DEVELOPMENT AND SOUND MANAGEMENT OF THE JOINT UNDERTAKING ; HAS ADOPTED THIS DECISION : ARTICLE 1 THE AMENDMENTS TO ARTICLES 4 AND 16 OF THE STATUTES OF THE KERNKRAFTWERK LINGEN GMBH JOINT UNDERTAKING ANNEXED TO THIS DECISION ARE HEREBY APPROVED . ARTICLE 2 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION . DONE AT BRUSSELS , 20 DECEMBER 1968 . FOR THE COUNCIL THE PRESIDENT V . LATTANZIO ANNEX AMENDMENTS TO THE STATUTES OF THE " KERNKRAFTWERK LINGEN GMBH " JOINT UNDERTAKING 1 . ARTICLE 4 OF THE STATUTES OF THE KERNKRAFTWERK LINGEN GMBH JOINT UNDERTAKING SHALL BE AMENDED TO READ AS FOLLOWS : " ARTICLE 4 THE CAPITAL OF THE COMPANY IS DM 79 800 000 ( SEVENTY-NINE MILLION EIGHT HUNDRED THOUSAND GERMAN MARKS ) , DIVIDED AS FOLLOWS : TWO SUBSCRIPTIONS OF DM 50 000 TWO SUBSCRIPTIONS OF DM 5 000 TWO SUBSCRIPTIONS OF DM 715 000 TWO SUBSCRIPTIONS OF DM 3 640 000 TWO SUBSCRIPTIONS OF DM 6 875 000 TWO SUBSCRIPTIONS OF DM 11 000 000 ONE SUBSCRIPTION OF DM 5 115 000 ONE SUBSCRIPTION OF DM 5 115 000 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 12 500 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 162 500 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 850 000 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 1 526 500 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 2 500 000 FOUR PREFERENTIAL SUBSCRIPTIONS OF DM 1 162 000 " . 2 . A NEW SUBPARAGRAPH SHALL BE ADDED TO ARTICLE 16 OF THE STATUTES , WHICH SHALL READ AS FOLLOWS : " ( C ) THE TRANSFER OF SHARES OR OF FRACTIONS OF SHARES TO COMPANIES THE SEAT OF WHICH IS SITUATE OUTSIDE THE COMMUNITY OR TO PERSONS WHO ARE NOT NATIONALS OF MEMBER STATES OF THE COMMUNITY AND THE SUBSCRIPTION TO SHARES BY SUCH COMPANIES OR PERSONS IF THE CAPITAL OF THE COMPANY IS INCREASED SHALL BE SUBJECT TO THE APPROVAL OF THE COUNCIL OF THE EUROPEAN COMMUNITIES . "